GEE, Circuit Judge,
concurring in part and dissenting in part:
I concur in the great part of the Court’s well-written opinion, but find myself unable to bring myself to agree on the point of back-pay for Mr. Holloway. In my view, an at-will employee who defies his supervisor in reliance on a protective statute must bring himself within the terms of the statute or take the consequences.
Mr. Holloway “sought from his employer ... correction of the unsafe condition.” As the majority opinion notes, he in fact obtained it; and at the time he refused to drive the tractor, it had been repaired and was in fact safe to drive. Thus, not having “been unable to obtain, correction of the unsafe condition,” Holloway was outside the statute’s mantle and acting at his peril.
To support the majority opinion, the statute would have to read, “and have been unable to obtain verification satisfactory to him of the correction of the unsafe condition.” It does not; I therefore respectfully dissent on this small point alone.